***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      CITY OF MERIDEN ET AL. v. FREEDOM OF
         INFORMATION COMMISSION ET AL.
                   (SC 20378)
                 Robinson, C. J., and McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                  Syllabus

Pursuant to a provision of the Freedom of Information Act (§ 1-200 (2)),
   the term ‘‘meeting’’ means ‘‘any hearing or other proceeding of a public
   agency, any convening or assembly of a quorum of a multimember public
   agency, and any communication by or to a quorum of a multimember
   public agency . . . to discuss or act upon a matter over which the
   public agency has supervision, control, jurisdiction or advisory power.’’
The defendant Freedom of Information Commission appealed to this court
   from the judgment of the Appellate Court, which reversed the trial
   court’s judgment dismissing the administrative appeal of the plaintiffs,
   the city of Meriden and its city council. Four leaders of the twelve
   member city council had gathered at city hall with the mayor and the
   retiring city manager to discuss the upcoming search for a new city
   manager. The four member leadership group agreed to submit a resolu-
   tion to create a city manager search committee to the full city council
   for its consideration at an upcoming meeting and thereafter drafted a
   proposed resolution listing the names of people to be considered for
   appointment to the committee and detailing the committee’s duties.
   Thereafter, a complaint was filed with the commission, alleging that the
   leadership group gathering was an unnoticed and private meeting, in
   violation of the open meetings provision of the Freedom of Information
   Act (§ 1-225 (a)). The commission concluded that the gathering was
   a ‘‘proceeding’’ within the meaning of § 1-200 (2), such a proceeding
   constituted a ‘‘meeting’’ within the meaning of that subdivision, and the
   plaintiffs violated § 1-225 (a) by failing to properly notice the gathering
   and to conduct it in public view. Subsequently, the plaintiffs appealed
   from the commission’s decision to the trial court. In dismissing the
   plaintiffs’ appeal, the trial court concluded that the commissioner’s
   factual findings and conclusions were supported by substantial evidence
   and that the gathering constituted a meeting within the meaning of § 1-
   200 (2). In reversing the trial court’s judgment, the Appellate Court
   concluded that the gathering did not constitute a meeting under § 1-200
   (2) and, thus, did not trigger the open meeting requirements of § 1-225
   (a). Specifically, the Appellate Court disagreed with the trial court’s
   interpretation of the phrase ‘‘hearing or other proceeding’’ in § 1-200
   (2) as meaning a gathering among agency members that constituted a
   step in the process of agency-member activity. The Appellate Court
   explained that, consistent with the legal dictionary definitions of ‘‘pro-
   ceeding’’ and ‘‘hearing,’’ ‘‘hearing or other proceeding’’ in § 1-200 (2)
   refers to a process of adjudication, which falls outside the scope of
   activities conducted during the gathering at issue. On the granting of
   certification, the commission appealed to this court. Held that, because
   the gathering of the city council’s four member leadership group with
   the mayor and the retiring city manager was not a ‘‘hearing or other
   proceeding’’ of a public agency under § 1-200 (2), it was not subject to
   the open meeting requirements of § 1-225 (a), and, accordingly, the
   judgment of the Appellate Court was affirmed: the phrase ‘‘hearing or
   other proceeding,’’ as a whole, connoted a formal process by which
   official business was authorized to be conducted, and, when the phrase
   ‘‘hearing or other proceeding’’ in § 1-200 (2) was considered in the
   context of the entire statutory framework, it was apparent that a group
   comprising less than a quorum of a public agency, such as the four
   member leadership group, may conduct a hearing or other proceeding
   within the meaning of § 1-200 (2) only when it has express authority to
   take action; accordingly, because the mayor and the retiring city manager
   had no authority to create the city manager search committee, there
   was no evidence in the record that the leadership group was formed
   pursuant to any official resolution of the city council, and the leadership
   group had no independent, express authority to take any action regarding
   the formation of the search committee that could legally bind the city
   council, the gathering was not a hearing or other proceeding for purposes
   of § 1-200 (2); moreover, this court disagreed with the Appellate Court’s
   restrictive reading of ‘‘hearing or other proceeding,’’ which would have
   circumscribed the applicability of the open meeting requirements to
   adjudicative activities, insofar as public agencies conduct hearings or
   proceedings that do not have adjudicative functions associated with
   them; furthermore, this court declined to adopt the commission’s pro-
   posed definition of ‘‘hearing or other proceeding’’ as including all com-
   munications between government officials that constitute ‘‘a step in the
   process of agency-member activity,’’ regardless of whether such group
   has authority to act, because that interpretation would yield absurd
   results and render meaningless the quorum requirement in the second
   and third definitions of ‘‘meeting’’ under § 1-200 (2).
    Argued September 8, 2020—officially released March 12, 2021*

                           Procedural History

   Appeal from the decision of the named defendant,
brought to the Superior Court in the judicial district of
New Britain, where the court, Hon. Henry S. Cohn,
judge trial referee, exercising the powers of the Supe-
rior Court, rendered judgment dismissing the plaintiffs’
appeal, from which the plaintiffs appealed to the Appel-
late Court, Prescott, Moll and Bishop, Js., which
reversed the trial court’s judgment and remanded the
case to that court with direction to render judgment
sustaining the plaintiffs’ appeal; thereafter, the named
defendant, on the granting of certification, appealed to
this court. Affirmed.
  Valicia Dee Harmon, commission counsel, with
whom, on the brief, was Colleen M. Murphy, general
counsel, for the appellant (named defendant).
  Stephanie Dellolio, city attorney, for the appellees
(plaintiffs).
   Proloy K. Das, Kari L. Olson and Matthew A. Ciarleg-
lio filed a brief for the Connecticut Conference of
Municipalities as amicus curiae.
                          Opinion

   McDONALD, J. Although all meetings of individuals
may be gatherings, the general question before us is
whether all gatherings of individuals are necessarily
meetings. More specifically, this certified appeal
requires us to construe the meaning of the term ‘‘meet-
ing’’ as it is defined in the Freedom of Information
Act (act), General Statutes § 1-200 et seq. Even more
precisely, the narrow issue we must decide is whether
a gathering of individuals comprising less than a quorum
of the members of a city council, together with the
mayor and the city manager, constitutes a ‘‘hearing or
other proceeding of a public agency’’; General Statutes
§ 1-200 (2); and, therefore, a ‘‘meeting’’ within the mean-
ing of the act. If that gathering was a meeting, it was
subject to the open meeting requirements of the act.
See General Statutes § 1-225 (a).
   The defendant Freedom of Information Commission
appeals from the judgment of the Appellate Court,
which reversed the judgment of the trial court and con-
cluded that the plaintiffs, the city of Meriden and the
Meriden City Council,1 did not violate the open meeting
requirements of the act. Meriden v. Freedom of Infor-
mation Commission, 191 Conn. App. 648, 650, 663, 665,
216 A.3d 847 (2019). On appeal, the commission claims
that the Appellate Court incorrectly determined that a
‘‘hearing or other proceeding’’ refers to a process of
adjudication, which fell outside the scope of the activi-
ties conducted during the gathering at issue in this case.
(Internal quotation marks omitted.) Id., 659.
   The Appellate Court’s decision sets forth the facts
and procedural history; see id., 651–53; which we sum-
marize in relevant part. In January, 2016, four members
of the twelve member city council, namely, the majority
and minority leaders and their respective deputies
(leadership group), gathered at the city hall with the
mayor and the retiring city manager to discuss the
upcoming search for a new city manager.2 At the gather-
ing, the leadership group agreed to submit a resolution
to create a city manager search committee to the full
city council for its consideration at an upcoming meet-
ing. The leadership group drafted a one page proposed
resolution, which listed the names of people to be con-
sidered for appointment to the committee and detailed
the duties of the committee, including recommending to
the city council suitable candidates for the city manager
position. At a city council meeting later that month,
the leadership group introduced the resolution, which
subsequently was placed on the city council’s consent
calendar and was unanimously adopted.
  Following the city council’s meeting, an editor from
the Meriden Record Journal3 filed a complaint with the
commission, alleging that the leadership group gather-
ing was an unnoticed and private meeting, in violation
of § 1-225 (a).4 The commission held a hearing at which
both parties appeared and presented evidence. The
commission then issued a final decision, concluding
that the leadership group gathering violated the act. It
found that the leadership group ‘‘gather[s] regularly
with the mayor and the city manager’’ to remain
informed about issues that the city council may need
to address. Brechlin v. City Council, Freedom of Infor-
mation Commission, Docket No. FIC 2016-0066
(November 16, 2016) p. 2. During these gatherings, the
group ‘‘decides whether an issue requires city council
action, and when necessary . . . discusses and drafts
a resolution to go on the agenda of a city council meet-
ing.’’ Id. The commission also found that these gather-
ings are not intended to constitute a quorum of the
city council, which requires a meeting of at least seven
council members. Id. Additionally, the commission
explained that, in gathering to discuss the formation
of a city manager search committee and drafting the
resolution, ‘‘the leadership group [had] met to discuss
or act upon a matter over which the leadership [group]
and the city council as a whole ha[d] supervision and
control.’’ Id. The commission took administrative notice
of the city council’s minutes of the January, 2016 meet-
ing and found that the resolution was adopted at the
city council meeting. Id.
   The commission rejected the plaintiff’s claim that the
leadership group gathering was not a ‘‘meeting’’ under
§ 1-200 (2) because the commission found that, contrary
to the plaintiff’s assertions, the communications at the
leadership group gathering were not limited to notice
of meetings or the setting of agendas. Id. The commis-
sion also rejected the plaintiff’s claim that the gathering
was not a ‘‘meeting’’ because a quorum was not present.
Id. The commission considered the Appellate Court’s
decision in Emergency Medical Services Commission
v. Freedom of Information Commission, 19 Conn. App.
352, 561 A.2d 981 (1989), in which the court held that
the plain language of the predecessor statute to § 1-
200 (2) ‘‘does not require a quorum as a necessary
precondition to ‘any hearing or other proceeding of a
public agency . . . .’ ’’ Id., 355; see Brechlin v. City
Council, supra, Docket No. FIC 2016-0066, p. 3. It also
considered the Appellate Court’s decision in Windham
v. Freedom of Information Commission, 48 Conn. App.
529, 711 A.2d 741 (1998), appeal dismissed, 249 Conn.
291, 732 A.2d 752 (1999), in which the court held that
a gathering, akin to a convening or assembly, of less
than a quorum of members of a public agency, generally
does not constitute a meeting. See id., 531; see also
Brechlin v. City Council, supra, p. 2. The commission
explained that the former decision was more applicable
to the facts of the present case. The commission con-
cluded that the gathering was a ‘‘proceeding’’ within
the meaning of § 1-200 (2), and that such a proceeding
constituted a ‘‘meeting’’ within the meaning of that sub-
division. Brechlin v. City Council, supra, p. 6. As a
result, the commission concluded that the plaintiff had
violated § 1-225 (a) by failing to properly notice the
leadership group gathering and conduct it in public
view. Id. The commission ordered the plaintiff to
‘‘strictly comply’’ with the open meeting requirements
of § 1-225 (a) and, although not raised in the complaint,
‘‘advised the plaintiff that the leadership group may, in
its own right, constitute a ‘committee of’ the city council
pursuant to § 1-200 (1) . . . .’’ Id.; see also footnote 6
of this opinion.
   The plaintiff appealed from the commission’s deci-
sion to the Superior Court, arguing that a gathering of
elected officials without a quorum present does not
constitute a ‘‘meeting’’ in accordance with Windham v.
Freedom of Information Commission, supra, 48 Conn.
App. 529. Thereafter, the trial court dismissed the plain-
tiff’s appeal, concluding that the Appellate Court’s hold-
ing in Windham ‘‘is not completely determinative and,
therefore, [is] not binding on the issue’’ of whether the
leadership group gathering fell within the definition of
‘‘meeting’’ under § 1-200 (2). The trial court explained
that ‘‘there are times, factually, [when] certain agency
members are merely ‘convening’ and there is a require-
ment of a quorum under § 1-200 (2), and there are times,
factually, [when] agency members, in the language of
the [commission] . . . are gathering with the implicit
authorization of the city council as a whole, and this
gathering ‘constituted a step in the process of agency-
member activity.’ ’’ The court stated that the ‘‘commis-
sion’s factual findings and . . . conclusions . . .
[were] supported by substantial evidence’’ and con-
cluded that the leadership group gathering constituted
a meeting under § 1-200 (2). See Meriden v. Freedom of
Information Commission, supra, 191 Conn. App. 653.
   Thereafter, the plaintiff appealed from the trial
court’s judgment to the Appellate Court. The Appellate
Court ‘‘disagree[d] with the trial court’s interpretation
of . . . ‘hearing or other proceeding’ . . . as meaning
a gathering among agency members that constitutes ‘a
step in the process of agency-member activity . . . .’ ’’
Id., 659. The Appellate Court considered the definitions
of ‘‘proceeding’’ and ‘‘hearing’’; id., 658–59; and
explained that they ‘‘allude to adjudicative activities.’’
Id., 659. The court also explained that it was bound by
its ‘‘holding in Windham v. Freedom of Information
Commission, supra, 48 Conn. App. 531, that a gathering,
akin to a ‘convening or assembly’ as opposed to a ‘hear-
ing or other proceeding,’ of less than a quorum of mem-
bers of a public agency generally does not constitute
a ‘meeting’ within the meaning of § 1-200 (2).’’ Meriden
v. Freedom of Information Commission, supra, 191
Conn. App. 662. The court noted that this holding was
not in conflict with its holding in Emergency Medical
Services Commission v. Freedom of Information Com-
mission, supra, 19 Conn. App. 355. See Meriden v.
Freedom of Information Commission, supra, 663. The
court explained that, consistent with the legal diction-
ary definitions of ‘‘proceeding’’ and ‘‘hearing,’’ the
‘‘proper reading of [§ 1-200 (2)] is that ‘hearing or other
proceeding’ refers to a process of adjudication, which
falls outside the scope of activities conducted during
the leadership group gathering in the present case.’’
Id., 659. Accordingly, the Appellate Court reversed the
judgment of the trial court, concluding that the gather-
ing of the leadership group did not constitute a meeting
under § 1-200 (2) and, thus, did not trigger the open
meeting requirements of § 1-225 (a). Id., 660, 663.
   Thereafter, the commission filed a petition for certifi-
cation to appeal, which we granted, limited to the fol-
lowing issue: ‘‘Did the Appellate Court properly con-
strue the term ‘proceeding,’ contained in . . . § 1-200
(2), not to include a gathering of four political leaders
of the . . . [c]ity [c]ouncil at which they discussed a
search for a new city manager?’’ Meriden v. Freedom
of Information Commission, 333 Conn. 926, 217 A.3d
994 (2019).
   On appeal to this court, the commission contends
that the Appellate Court improperly restricted the
meaning of ‘‘proceeding’’ to adjudicative activities. Spe-
cifically, the commission contends that the Appellate
Court consulted only legal dictionaries for the defini-
tions of ‘‘proceeding’’ and ‘‘hearing,’’ and failed to con-
sider the strong, open government policy embodied in
the act. The commission asks this court to define ‘‘pro-
ceeding’’ according to its standard dictionary definition,
which will accord ‘‘with the open meetings principles
espoused in the legislative history . . . .’’ The commis-
sion argues that there is sufficient evidence in the
administrative record to conclude that the leadership
group conducted a ‘‘proceeding’’ within the meaning of
§ 1-200 (2) and that, in doing so, the plaintiff failed
to comply with the open meeting requirements of § 1-
225 (a).
   In response, the plaintiff contends that the Appellate
Court correctly determined that ‘‘proceeding’’ refers to
adjudicative activities conducted through an eviden-
tiary process by a public agency empowered to do so.
Because the gathering in this case was made up of less
than a quorum of the members of the city council and
did not serve an adjudicatory function, the plaintiff con-
tends that the Appellate Court properly held that the
gathering was not subject to the open meeting require-
ments of the act.
   We begin with the relevant legal principles and stan-
dard of review. ‘‘This court reviews the trial court’s
judgment pursuant to the [Uniform Administrative Pro-
cedure Act (UAPA), General Statutes § 4-166 et seq.]
. . . . Under the UAPA, it is [not] the function . . . of
this court to retry the case or to substitute its judgment
for that of the administrative agency. . . . Even for
conclusions of law, [t]he court’s ultimate duty is only
to decide whether, in light of the evidence, the [agency]
has acted unreasonably, arbitrarily, illegally, or in abuse
of its discretion. . . . [Thus] [c]onclusions of law
reached by the administrative agency must stand if the
court determines that they resulted from a correct appli-
cation of the law to the facts found and could reasonably
and logically follow from such facts. . . . [Similarly],
this court affords deference to the construction of a
statute applied by the administrative agency empow-
ered by law to carry out the statute’s purposes. . . .
Cases that present pure questions of law, however,
invoke a broader standard of review than is . . .
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . Furthermore, when
a state agency’s determination of a question of law has
not previously been subject to judicial scrutiny . . .
the agency is not entitled to special deference. . . .
We have determined, therefore, that the traditional def-
erence accorded to an agency’s interpretation of a statu-
tory term is unwarranted when the construction of a
statute . . . has not previously been subjected to judi-
cial scrutiny [or to] a governmental agency’s time-tested
interpretation . . . . Even if time-tested, we will defer
to an agency’s interpretation of a statute only if it is
reasonable; that reasonableness is determined by
[application of] our established rules of statutory con-
struction.’’ (Citation omitted; internal quotation marks
omitted.) Commissioner of Emergency Services & Pub-
lic Protection v. Freedom of Information Commission,
330 Conn. 372, 379–80, 194 A.3d 759 (2018).
   Although the determination of what constitutes a
‘‘meeting’’ under § 1-200 (2) has been subjected to judi-
cial interpretation, the issue in this case requires us to
construe § 1-200 (2) to determine whether the leader-
ship group gathering constituted a ‘‘hearing or other
proceeding’’ under that subdivision and, therefore, a
meeting. Because the definition of ‘‘proceeding’’ that
the commission advanced before the Appellate Court,
that is, ‘‘a step in the process of agency-member activ-
ity’’; (internal quotation marks omitted) Meriden v.
Freedom of Information Commission, supra, 191
Conn. App. 655; has not ‘‘been subjected to judicial
scrutiny or consistently applied by the agency over a
long period of time,’’ we need not afford deference
to the commission’s interpretation.5 (Internal quotation
marks omitted.) Chairperson, Connecticut Medical
Examining Board v. Freedom of Information Com-
mission, 310 Conn. 276, 283, 77 A.3d 121 (2013).
  Whether the gathering of the leadership group consti-
tuted a ‘‘hearing or other proceeding of a public
agency,’’ and, therefore, a meeting under § 1-200 (2), is
a question of statutory interpretation over which our
review is plenary. See, e.g., Gould v. Freedom of Infor-
mation Commission, 314 Conn. 802, 810, 104 A.3d 727
(2014). ‘‘When construing a statute, [o]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature. . . . In other words, we seek
to determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and [common-law] principles
governing the same general subject matter . . . .’’
(Internal quotation marks omitted.) Id., 810–11.
   We are mindful that our inquiry into the statutory
definition of ‘‘meeting’’ contained in § 1-200 (2) ‘‘must
commence with the recognition of the legislature’s gen-
eral commitment to open governmental proceedings.
The overarching legislative policy of the [act] is one
that favors the open conduct of government and free
public access to government records.’’ (Internal quota-
tion marks omitted.) Glastonbury Education Assn. v.
Freedom of Information Commission, 234 Conn. 704,
711–12, 663 A.2d 349 (1995).
   We begin with the text of the statute. Section 1-200
(2) provides in relevant part that a ‘‘ ‘[m]eeting’ means
any hearing or other proceeding of a public agency, any
convening or assembly of a quorum of a multimember
public agency, and any communication by or to a quo-
rum of a multimember public agency . . . to discuss
or act upon a matter over which the public agency
has supervision, control, jurisdiction or advisory power.
. . .’’ The parties agree that a quorum of a multimember
public agency is not required for a ‘‘hearing or other
proceeding of a public agency’’ to constitute a meeting
under § 1-200 (2). We also agree. There are three distinct
statutory definitions of ‘‘meeting’’: (1) ‘‘any hearing or
other proceeding of a public agency,’’ (2) ‘‘any conven-
ing or assembly of a quorum of a multimember public
agency,’’ and (3) ‘‘any communication by or to a quorum
of a multimember public agency . . . .’’ General Stat-
utes § 1-200 (2). The term ‘‘quorum’’ is not contained in
the first definition but is included in the two subsequent
definitions. The language of the statute, therefore, pro-
vides that the act’s open meeting requirements apply
to ‘‘any hearing or other proceeding of a public agency,’’
regardless of the number of people attending. See
Emergency Medical Services Commission v. Freedom
of Information Commission, supra, 19 Conn. App. 356
(noting that there was no reason to read quorum
requirement into first clause of predecessor statute to
§ 1-200 (2)). As such, this case requires us to determine
whether the leadership group gathering was a ‘‘hearing
or other proceeding of a public agency,’’ which does
not require a quorum to constitute a meeting.
   The terms ‘‘hearing’’ and ‘‘proceeding’’ are not defined
in the act. ‘‘In the absence of a definition of terms in
the statute itself, [w]e may presume . . . that the legis-
lature intended [a word] to have its ordinary meaning
in the English language, as gleaned from the context
of its use. . . . Under such circumstances, it is appro-
priate to look to the common understanding of the term
as expressed in a dictionary.’’ (Internal quotation marks
omitted.) Studer v. Studer, 320 Conn. 483, 488, 131 A.3d
240 (2016); see also General Statutes § 1-1 (a) (‘‘[i]n the
construction of the statutes, words and phrases shall
be construed according to the commonly approved
usage of the language; and technical words and phrases,
and such as have acquired a peculiar and appropriate
meaning in the law, shall be construed and understood
accordingly’’).
   We look first to the dictionary definition of ‘‘hearing’’
because § 1-200 (2) provides in relevant part that ‘‘any
hearing or other proceeding of a public agency’’ consti-
tutes a ‘‘meeting.’’ (Emphasis added.) The phrase ‘‘other
proceeding’’ complements and must be understood in
light of the term ‘‘hearing.’’ A ‘‘hearing’’ is defined vari-
ously as an ‘‘opportunity to be heard’’ and a ‘‘session,
as of an investigatory committee, at which testimony
is taken from witnesses.’’ The American Heritage Dic-
tionary of the English Language (New College Ed. 1976)
p. 607. A ‘‘hearing’’ is also defined as ‘‘an instance or a
session in which testimony and arguments are pre-
sented, [especially] before an official, [such] as a judge
in [a legal action].’’ The Random House Dictionary of
the English Language (Unabridged Ed. 1966) p. 654.
   The American Heritage Dictionary defines ‘‘proceed-
ing’’ broadly as a ‘‘course of action,’’ a ‘‘sequence of
events occurring at a particular place or occasion,’’ and
a ‘‘record of business carried on by a society or other
organization . . . .’’ The American Heritage Dictionary
of the English Language, supra, p. 1043; see also The
American College Dictionary (1955) p. 965 (defining
‘‘proceeding’’ as ‘‘the instituting or carrying on of an
action at law’’). Similarly, ‘‘proceeding’’ is also defined
as an ‘‘act, measure or step in a course of business or
conduct . . . .’’ Webster’s New International Diction-
ary (2d Ed. 1953) p. 1972. Black’s Law Dictionary
defines ‘‘proceeding’’ as, among other things, ‘‘the form
and manner of conducting juridical business before a
court or judicial officer . . . including all possible
steps in an action from its commencement to the execu-
tion of judgment.’’ Black’s Law Dictionary (4th Ed. 1968)
p. 1368; see also Black’s Law Dictionary (11th Ed. 2019)
p. 1457 (defining ‘‘proceeding’’ as ‘‘[a]ny procedural
means for seeking redress from a tribunal or agency,’’
‘‘[t]he business conducted by a court or other official
body’’ and ‘‘a hearing’’). When ‘‘other proceeding’’ is
considered in conjunction with the precedent term
‘‘hearing,’’ the phrase as a whole connotes a formal
process by which official business is authorized to be
conducted.
   As the Appellate Court noted in its decision, certain
definitions in legal dictionaries of ‘‘proceeding’’ and
‘‘hearing’’ also connote adjudicative activities. See Mer-
iden v. Freedom of Information Commission, supra,
191 Conn. App. 658 (‘‘Ballentine’s Law Dictionary
defines a ‘proceeding’ as, inter alia, ‘any application
to a court of justice, however made, for aid in the
enforcement of rights, for relief, for redress of injuries,
for damages, or for any remedial object’ ’’ (emphasis
in original)), quoting Ballentine’s Law Dictionary (3d
Ed. 1969) p. 1000; see also Meriden v. Freedom of Infor-
mation Commission, supra, 658 (‘‘[A] ‘hearing’ is
defined variously as ‘[t]he presentation and consider-
ation of proofs and arguments, and determinative
action with respect to the issue,’ and ‘[t]he presentation
of a case or defense before an administrative agency,
with opportunity to introduce evidence in chief and on
rebuttal, and to cross-examine witnesses, as may be
required for a full and true disclosure of the facts.’ . . .
A ‘hearing’ is also defined as ‘[a] judicial session, [usu-
ally] open to the public, held for the purpose of deciding
issues of fact or of law, sometimes with witnesses testi-
fying,’ and ‘[a]ny setting in which an affected person
presents arguments to a [decision maker] . . . .’ ’’
(Citation omitted; emphasis in original.)). In consulting
only legal dictionaries, however, the Appellate Court
did not recognize that public agencies conduct other
types of ‘‘hearing[s] or other proceeding[s]’’ that do not
have adjudicative functions associated with them. For
instance, many public agencies conduct public hearings
that allow interested parties to address the agency on
a matter that may be the subject of future, nonadjudica-
tive action by the agency. Alternatively, the public
agency may conduct an invitational forum in which it
solicits the views of people with specialized expertise
on a particular subject to inform or educate the mem-
bers of the public agency on that subject. By so narrowly
construing ‘‘hearing’’ and ‘‘proceeding,’’ the Appellate
Court did not animate the policy favoring public access
to government ‘‘hearing[s] or other proceeding[s]
. . . .’’ General Statutes § 1-200 (2); see Glastonbury
Education Assn. v. Freedom of Information Commis-
sion, supra, 234 Conn. 711–12; see also NPC Offices,
LLC v. Kowaleski, 320 Conn. 519, 528 n.3, 131 A.3d 1144
(2016) (‘‘[a]lthough we have previously relied on Black’s
Law Dictionary in order to ascertain the common, natu-
ral, and ordinary meaning and usage of a term . . . we
note that it is often not the best source for determining
the ordinary use of a term’’ (citation omitted; internal
quotation marks omitted)). As such, we disagree with
the Appellate Court’s restrictive reading of ‘‘hearing
or other proceeding,’’ which would circumscribe the
applicability of the act’s open meeting requirements to
adjudicative activities.
   The meaning of ‘‘hearing or other proceeding’’ is clari-
fied further when the phrase is considered in the con-
text of the entire statutory framework. See, e.g., Studer
v. Studer, supra, 320 Conn. 488 (meanings of statutory
terms are ‘‘gleaned from the context of [their] use’’
(internal quotation marks omitted)). A defining charac-
teristic of a ‘‘hearing or other proceeding’’ is that it be
undertaken by a public agency that has the authority
to conduct official business or to take action. Section
1-200 (2) provides in relevant part that ‘‘any hearing or
other proceeding of a public agency . . . to discuss or
act upon a matter over which the public agency has
supervision, control, jurisdiction or advisory power’’
constitutes a ‘‘meeting.’’6 (Emphasis added.) For a gath-
ering of individuals who are members of a public agency
to constitute a ‘‘hearing or other proceeding,’’ therefore,
it must be comprised of individual members of that
public agency who have express authority to take action
on behalf of the public agency. This authority may be
conferred by statute, regulation, ordinance, charter, or
other legal authority. Indeed, the regulations that gov-
ern the commission itself define ‘‘hearing’’ in relevant
part as ‘‘that portion of the commission’s proceedings
in the disposition of matters delegated to its jurisdic-
tion by law wherein an opportunity for the presentation
of evidence and argument occurs. . . .’’ (Emphasis
added.) Regs., Conn. State Agencies § 1-21j-1 (b) (9).
Because a ‘‘hearing or other proceeding’’ does not
require a quorum of a public agency’s members to con-
stitute a meeting, a group comprising less than a quorum
of a public agency may conduct a ‘‘hearing or other
proceeding’’ when it has the express authority to take
action. This construction recognizes that public agen-
cies conduct various types of business, not simply adju-
dicative activities, and furthers the policy of the act
favoring disclosure of and public access to government
records, rather than limiting the act’s applicability to
those public agencies that conduct adjudicative func-
tions.
   Although we agree with the commission that the prac-
tice of consulting standard dictionaries, rather than
legal dictionaries alone, more appropriately illuminates
the meaning of ‘‘hearing or other proceeding,’’ the com-
mission’s analysis does not go beyond dictionary defini-
tions and fails to consider the context of the term’s use
in § 1-200 (2). The commission would have us adopt a
definition of ‘‘proceeding’’ without consideration of the
fact that § 1-200 (2) provides that a gathering constitutes
a ‘‘hearing or other proceeding’’ only when it is made
up of a public agency gathering ‘‘to discuss or act upon
a matter over which the public agency has supervision,
control, jurisdiction or advisory power.’’ Concluding
that a ‘‘hearing or other proceeding’’ includes all com-
munications between government officials that consti-
tute ‘‘a step in the process of agency-member activity,’’
regardless of whether such group has authority to act,
would render meaningless the quorum requirement in
the second and third definitions of ‘‘meeting’’ under § 1-
200 (2). We decline to construe § 1-200 (2) in such a
manner. See, e.g., Lopa v. Brinker International, Inc.,
296 Conn. 426, 433, 994 A.2d 1265 (2010) (‘‘It is a basic
tenet of statutory construction that the legislature
[does] not intend to enact meaningless provisions. . . .
[I]n construing statutes, we presume that there is a
purpose behind every sentence, clause, or phrase used
in an act and that no part of a statute is superfluous.
. . . Because [e]very word and phrase [of a statute] is
presumed to have meaning . . . [a statute] must be
construed, if possible, such that no clause, sentence
or word shall be superfluous, void or insignificant.’’
(Internal quotation marks omitted.)).
   Moreover, a requirement that all communications
between government officials that constitute ‘‘a step in
the process of agency-member activity’’ be subject to
the act’s open meeting requirements would disrupt the
orderly and efficient functioning of government in a
manner that the act does not contemplate. The practical
effect of the commission’s proposed construction of
the phrase would be that nearly all gatherings of any
public officials—from meetings between a city coun-
cilor and a member of the public about a neighborhood
concern, to staff meetings of the employees of a munici-
pal department, to budget negotiation meetings between
the governor and legislative leaders—would be subject
to the act’s open meeting requirements. As the amicus
curiae notes, this would place a significant burden on
government agencies that is beyond the scope of the
language used in the act. See, e.g., General Statutes § 1-
225 (setting forth various requirements for open meet-
ing compliance); General Statutes § 1-228 (notice
requirements for adjournment of public meetings); Gen-
eral Statutes § 1-229 (procedural requirements for con-
tinuation of hearing at public meeting).
   As the commission acknowledged at oral argument
before this court, its construction of ‘‘proceeding’’
would also discourage two members of different politi-
cal parties from gathering because any such gathering
would constitute a ‘‘meeting’’ subject to the open meet-
ing requirements of the act, regardless of whether a
quorum was present. By contrast, a group of individuals
from the same political party, even if the group consti-
tuted a quorum of the public agency, would avoid the
open meeting requirements of the act because that
group would constitute a caucus, which is exempt from
the definition of ‘‘meeting.’’ See General Statutes § 1-
200 (2) (providing in relevant part that ‘‘ ‘[m]eeting’ does
not include . . . a caucus of members of a single politi-
cal party notwithstanding that such members also con-
stitute a quorum of a public agency’’). Because we con-
strue statutes to avoid such an absurd result, we decline
to construe ‘‘hearing or other proceeding’’ as ‘‘a step
in the process of agency-member activity’’ for this addi-
tional reason. See, e.g., Goldstar Medical Services, Inc.
v. Dept. of Social Services, 288 Conn. 790, 803, 955 A.2d
15 (2008) (‘‘[i]n construing a statute, common sense
must be used and courts must assume that a reasonable
and rational result was intended’’ (internal quotation
marks omitted)). Should the commission seek greater
change to the meaning of ‘‘hearing or other proceeding,’’
the appropriate remedy is through the legislature, not
this court. See, e.g., Castro v. Viera, 207 Conn. 420, 435,
541 A.2d 1216 (1988) (‘‘[I]t is up to the legislatures, not
courts, to decide on the wisdom and utility of legisla-
tion. . . . [C]ourts do not substitute their social and
economic beliefs for the judgment of legislative bodies,
who are elected to pass laws.’’ (Internal quotation
marks omitted.)).
   Applying these principles to the facts of this case,
we conclude that the gathering of the leadership group
with the mayor and the retiring city manager was not
a ‘‘hearing or other proceeding’’ of a public agency
under § 1-200 (2). The mayor and the retiring city man-
ager had no authority to create the city manager search
committee. There is no evidence in the record that the
leadership group was formed pursuant to any official
resolution of the city council, and it had no independent,
express authority to take any action regarding the for-
mation of the search committee that could legally bind
the city council.7 There is no statute, ordinance, bylaw,
or other legal source of power granting the leadership
group any authority to act, either as a group or on behalf
of the city council. Indeed, that is why the leadership
group submitted the resolution to the full city council
for its consideration and a vote.8 See Meriden City Char-
ter § C5-1 (‘‘[t]he [c]ity [m]anager . . . shall be
appointed . . . by the [c]ity [c]ouncil’’). The commis-
sion acknowledges in its brief that it was the city council
‘‘as a whole’’ that had responsibility for hiring a new
city manager. Accordingly, because the gathering of the
leadership group with the mayor and the retiring city
manager did not constitute a ‘‘hearing or other proceed-
ing of a public agency,’’ and, therefore, a ‘‘meeting,’’ the
gathering was not subject to the act’s open meeting
requirements.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * March 12, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     We refer to the city and the city council collectively as the plaintiff.
   2
     There is no dispute that the city council as a whole is a public agency
within the meaning of § 1-200 (1) (A).
   3
     ‘‘The Meriden Record Journal and Daniel Brechlin, an editor from that
publication, were the complainants before the commission and were named
as defendants in the administrative appeal, but they did not participate
therein.’’ Meriden v. Freedom of Information Commission, supra, 191 Conn.
App. 651 n.3.
   4
     General Statutes § 1-225 (a) provides in relevant part that ‘‘[t]he meetings
of all public agencies . . . shall be open to the public. . . .’’
   5
     The commission contends that, because it has previously construed
‘‘proceeding,’’ and such construction has been subjected to judicial review,
its construction of the statute should be entitled to some deference. Specifi-
cally, the commission points to one Appellate Court decision and four Supe-
rior Court decisions in support of its contention. See Emergency Medical
Services Commission v. Freedom of Information Commission, supra, 19
Conn. App. 355; Board of Education v. Freedom of Information Commis-
sion, Superior Court, judicial district of New Britain, Docket No. CV-99-
0496503-S (June 6, 2000) (27 Conn. L. Rptr. 298); Common Council v. Free-
dom of Information Commission, Superior Court, judicial district of Middle-
sex, Docket No. CV-XX-XXXXXXX-S (January 31, 1996) (16 Conn. L. Rptr. 163);
Town Council v. Freedom of Information Commission, Superior Court,
judicial district of Hartford-New Britain, Docket No. CV-XX-XXXXXXX-S (Janu-
ary 24, 1996) (16 Conn. L. Rptr. 121); Ansonia Library Board of Directors
v. Freedom of Information Commission, 42 Conn. Supp. 84, 600 A.2d 1058
(1991). We are not persuaded. These cases did not address whether a ‘‘pro-
ceeding’’ is ‘‘a step in the process of agency-member activity.’’ Moreover,
the commission does not specifically argue before this court for a specific
definition of ‘‘proceeding’’ but, rather, asks us to ‘‘select a definition of
‘proceeding’ that accords with the open meetings principles espoused in
the legislative history . . . .’’ Finally, even if the cases relied on by the
commission were applicable, we know of no authority to support the proposi-
tion that, once the Superior Court or the Appellate Court has construed a
particular statute, we are thereby precluded from further considering the
construction of the statute once an appropriate case has reached our state’s
highest court.
   6
     The parties have not specifically analyzed whether the leadership group
of the city council itself constitutes a ‘‘public agency’’ as that term is defined
in § 1-200 (1) (A). The commission concluded that ‘‘[t]he respondents are
public agencies within the meaning of § 1-200 (1) . . . .’’ Brechlin v. City
Council, supra, Docket No. FIC 2016-0066, p. 1. Given that the plaintiffs in
this action are the full city council and the city of Meriden, the commission’s
determination that they constitute public agencies does not inform whether
the four individual members of the city council at the gathering constitute a
‘‘public agency.’’ We have no occasion here to address that separate question.
   7
     We acknowledge that the commission concluded that ‘‘the gathering of
the [leadership group] with the mayor and the city manager was at least
implicitly authorized by the city council as a whole.’’ (Emphasis added.)
Brechlin v. City Council, supra, Docket No. FIC 2016-0066, p. 6. As we have
explained, however, for a gathering of individuals who are members of a
public agency to constitute a ‘‘hearing or other proceeding,’’ it must be made
up of individual members of that public agency who have express authority
to take action on behalf of the public agency. There is no evidence that the
leadership group has any express, or even implied, authority to take action
on its own. Rather, the evidence simply demonstrates that the city council
was aware that the gathering took place.
   8
     The commission puts undue legal weight on the fact that the resolution
was put on the city council’s consent calendar and was adopted without
modification or change. The commission has not identified any basis to
conclude that a member of the city council could not have asked to discuss
or amend the resolution had he or she wanted to do so. The record reflects
that the resolution was available for public discussion and public view, and
that, by being placed on the consent calendar, ‘‘unless a city-elected official
asked for it to be removed from the consent calendar, it would just get
approved without discussion . . . .’’ (Emphasis added.) Indeed, the majority
leader of the city council testified that the resolution ‘‘is always subject
to full discussion, full public comment, full information gathering, people
vot[ing] in favor of it, people deciding to vote against it, amending it . . . .’’
There is nothing in the record to suggest that council members’ authority
to act independently with respect to voting on the resolution, or not voting
on it at all, was compromised.